Citation Nr: 0315383	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right hip dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision.


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, additional development is needed.  Also, 
as will be discussed below, further notification in 
accordance with 38 U.S.C.A. § 5103 (West 2002) is required.  
Thus, the Board will remand this case to the RO.  

The Board finds that additional development is needed in the 
veteran's case as a new VA examination is necessary to 
determine whether the veteran has a right hip disability that 
is related to service.  The examination is necessary to 
reconcile the incongruities of record as there is conflicting 
evidence regarding the origin and onset of any right hip 
disability the veteran may have.  For example, a VA physician 
indicated in November 2001 that the veteran's right hip pain 
could have been exacerbated by excessive physical activity 
during service.  Because it is unclear whether this opinion 
is based upon the history provided to the examiner by the 
veteran or upon a thorough review of the veteran's claims 
file, the veteran was afforded a VA examination in August 
2002.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Although the August 2002 
VA examiner opined that any preexisting right hip disability 
that the veteran had prior to service was not aggravated 
during service beyond the normal progression of the disease, 
it is unclear whether the August 2002 VA examiner was able to 
thoroughly review the veteran's claims file.  In this regard, 
the Board notes that the August 2002 examiner stated that his 
review of the service medical records showed no evidence of 
complaints of pain in the right hip.  Nevertheless, review of 
the claims file reveals that at the time of the August 2002 
VA examination, there were service medical records dated in 
February 1971, June 1971, August 1971, April 1972, August 
1972 that documented several complaints of right hip pain.  
Furthermore, it appears that the RO received additional 
pertinent service medical records subsequent to the August 
2002 VA examination.  As such, a new VA examination is 
necessary in order to afforded a VA examiner the opportunity 
to reconcile the incongruities of record based on a thorough 
review of the claims file, including the new evidence that 
was submitted in October 2002.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the Federal Circuit in DAV, supra, also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  

In the veteran's case, although a June 2001 letter from the 
RO to the veteran advised him of the evidence necessary to 
establish a claim for service connection for a right hip 
disability as secondary to his service-connected right knee 
disability, the Board notes that the veteran was not 
specifically advised in that letter of the evidence needed to 
substantiate a claim of service connection on a direct basis.  
Thus, it does not appear that the RO has provided the veteran 
with the specific notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  Therefore, upon remand, the Board 
finds that the RO should make clear notification under 
38 U.S.C.A. § 5103(a) as to the remanded issue.  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
if any, and he should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for a right hip disability.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the nature and etiology of any 
right hip disability(ies).  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, as well as a copy of 
this remand, should be made available to 
the examiner for review.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed right hip 
disability(ies) originated in, or is 
(are) otherwise traceable to, military 
service.  The examiner should 
specifically indicate if the veteran 
clearly had a preexisting right hip 
disability.  If the veteran clearly and 
unmistakably had right hip 
disability(ies) prior to service, the 
examiner should also specifically note 
whether any preexisting right hip 
disability was congenital in nature.  If 
it is determined that any pre-existing 
disability underwent a worsening during 
service, the examiner should indicate 
whether the evidence clearly and 
unmistakably shows that such worsening 
was the result of natural progression of 
the disability(ies).  If it is determined 
that the veteran did not have a 
preexisting right hip disability, the 
examiner should also specifically 
indicate whether any right hip disability 
was manifested within one year of the 
veteran's separation from service.  Any 
such disability should be clearly 
diagnosed.  Additionally, the examiner 
should provide an opinion as to the 
medical probabilities that any right hip 
disability has been caused or made worse 
by the veteran's service-connected right 
knee disability.  If it is determined 
that the veteran does not have a right 
hip disability due to military service or 
service-connected disability, the 
examiner should expressly say so and 
provide detailed reasons for such an 
opinion.  The rationale for all opinions 
should be explained in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
specifically comment on the veteran's 
service medical records, as well as the 
November 2001 VA examiner's opinion, and 
the August 2002 VA examination report.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond.  

After the expiration of any period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

